 BERNHARD ALTMANN INTERNATIONAL CORPORATION229,All lithographic production employees' of 'Allen', Lane & Scott and'Cuneo Eastern Press, Inc., and all offset press employees of EdwardStern & Co., Inc., excluding the quality control employees, the proofpress operator, shippers, maintenance men, bindery employees, andthe janitor at Allen, Lane & Scott; also excluding floorboys, paperstock handlers, maintenance men, clericals, bindery workers, the por-ter, the janitor, and the utility worker at Edward Stern & Co., Inc.;.and excluding all other employees, office clerical employees, guards,supervisors, and professional employees as defined in the Act.If a majority of the employees in the above-described voting groupvote for the Petitioner, they will be taken to have indicated theirdesire to constitute a separate appropriate unit, and the RegionalDirector conducting the election herein is instructed to issue a certi-fication of representatives to the Petitioner for the unit describedabove which the Board, in such circumstances, finds to be appropriatefor purposes of collective bargaining. If a majority of the employeesin said voting group do not vote for the Petitioner, they will be takento have indicated their desire to remain a part of the unit now repre-sented by the Intervenors, and the Regional Director will issue acertification of results of election to such effect.[Text of Direction of Electionsomitted from publication.]Bernhard Altmann International CorporationandInternationalLadies' Garment Workers'Union,AFL-CIO..Case No. 23-CA-1275.May 23, 1962DECISION AND ORDEROn February 28, 1962, Trial Examiner John H. Dorsey issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel and the Charging Party filed ex-ceptions to the Intermediate Report, together with supporting briefs.The Respondent filed a reply brief in support of the IntermediateReport.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in137 NLRB No. 28. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case, and hereby adopts thefindings, conclusions,and recom-mendations of the Trial Examiner except as noted below.'[The Board dismissed the complaint.]i The complaint alleged that Respondent violated Section 8(a) (1) of the Act when, onAugust 9, 1961, Respondent's plant manager, Simon, threatened employees with loss ofemployment if they did not abandon their engagement in strike activitiesThe recorddiscloses that, when Simon refused to discuss Villegas' discharge with Villegas and theunion president, Villegas' fellow employees walked out in protestSimon then told thestriking employees that "If you don't cone back to work by 12 o'clock I will consider thatyou have quit and therefore you will be fired " The Trial Examiner dismissed this allega-tion on the ground that, inasmuch as the walkout was not predicated upon an unfairlabor practice, Respondent had a right to replace the strikerswhile it is true that anemployer may lawfully replace economic strikers and, of course, may lawfully informthem of this fact, the Respondent did not confine its admonition to the possibility of re-placement, but affirmatively threatened the strikers with dischargeContrary to the TrialExaminer, we find that this threat to discharge employees who were engaged in a pro-tected, concerted activity constituted a violation of Section 8(a) (1).However, in thecontext of this case, we do not believe that this single incident warrants remedialtreatmentINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges i filed by International Ladies' Garment Workers' Union, AFL-CIO, herein called the Union, complaint was issued on September 29, 1961,2 allegingthat Bernhard Altmann International Corporation, herein called Respondent, hadviolated Section 8(a) (1) and (3) of the National Labor Relations Act, as amended,herein called the Act, by: (a) Soliciting, in June 1961, an employee to report anddisclose to Respondent the identity of employees attending union meetings and whatoccurred at such meetings; (b) on or about August 9 threatening employees with lossof employment if they did not abandon their engagement in strike activities; (c)advising that the employment of employees who had engaged in strike activities, onor about August 9, was terminated and only those "who would not make trouble"would be rehired; (d) discharging employee Rudy Villegas on August 8 and rehiringhim on or about September 5 as a new employee with loss of seniority rights; and(e) discharging employee Francisco Gomez, on or about August 9, and failing andrefusing to reinstate him.Respondent filed its answer on October 11 in which it:(1) Admits the jurisdictional averments of the complaint; (2) admits the dischargeand rehire of Villegas; and (3) admits the discharge of and failure and refusal to rein-stateGomez. It denies violation of the Act as alleged in the complaint.Hearingon the issues raised by the pleading were held before John H. Dorsey, the dulydesignated Trial Examiner, at San Antonio, Texas, on December 5 through 8.Thereafter each of the parties filed a brief.Upon consideration of the entire record, the brief submitted by the parties, andupon my observation of the demeanor of the witnesses, I make the following: 3FINDINGS OF FACTS1.JURISDICTIONRespondent and the Union herein are the same employer and union which wereparties inBernhard-Altmann TexasCorporation,122 NLRB 1289; enfd.sub nom.International Ladies' GarmentWorkers Union v. N.L R.B,280 F. 2d 616(C.A.D.C.);affd. 366 U.S. 731, hereinreferred to as the SupremeCourt case.Respondent hassince changed its corporate name.The parties stipulatedthatRespondent'sbusinessis substantially the same. I find, as was found in the SupremeCourt case,that Re-spondent is an employer within the meaning of Section2(2) ofthe Act and is en-1 Original charge, August 2, 1961; first amended charge, August 21, 1961 ; secondamended charge, September 26, 1961.2All dates herein are In the year 1961 unless otherwise indicated3Unless otherwise indicated questions of credibility are resolved upon my observationsof the demeanor of the witnessesSee,Sabin, "Demeanor Evidence ; Elusive and In-tangible Imponderables," 47 A.B A.J. 580 (June 1961). BERNHARD ALTMANN INTERNATIONAL CORPORATION231gaged in commerce within the meaning of Section 2(6) and (7) of the Act; and,that the Union is a labor organization within the meaning of Section 2(5) of the Act.II.BACKGROUNDIn 1957 Respondent recognized and dealt with the Union as exclusive bargainingrepresentative of a unit of its employees.Collective-bargaining contractswereentered into starting in 1957. In the Supreme Court case it was found that theUnion did not represent a majority of employees in the unit and that its recognitionas and its exercise of the prerogatives of exclusive bargaining representative violatedthe Act.The decree entered in the case enjoined the Union from (122 NLRB 1289at 1296):(a) Acting as the exclusive bargaining representative of any of the employeesof Respondent Bernhard-Altmann Texas Corporation for the purpose of dealingwith said Company concerning grievances, labor disputes, wages,'rates of pay,hours of employment, or other conditions of employment unless and until saidUnion shall have demonstrated its exclusive majority representative status pur-suant to a Board-conducted [election] among the Company's employees.(b)Giving effect to the "memorandum of understanding," dated August 30,1957, or to the collective-bargaining agreement, dated October 7, 1957, betweenthe Respondent Union and Bernhard-Altmann Texas Corporation, or to anyextension, renewal, or modification thereof.A corollary injunction was simultaneously issued against Respondent with the pro-viso (122 NLRB 1289 at 1295) :that nothing in this Decision and Order shall require the RespondentCompany to vary or abandon any wage, hour, seniority or other substantive fea-ture of its relations with its employees which the Company, has 'established inthe performance of this agreement, or to prejudice the assertion by employees ofany rights they may have thereunder.About June 28, 1961, Respondent posted copies of the notice required by theBoard's Order which informed the employees of Respondent's legal obligation andintent to comply with the injunctive and affirmative provisions of the Order.On July 2 the Union held a meeting to initiate an organizational campaign amongRespondent's employees presumably to enlist additional members necessary to qualifyas exclusive bargaining representative.The record contains no other evidence rela-tive to such a campaign.M. FINDINGS AND CONCLUSIONS RELATIVE TO THE ALLEGED UNFAIR LABOR PRACTICESA. Solicitation of information concerning the Union's membership and activitiesConsuelo Aguilar, who worked in the looping department, testified on directexamination that:1.During the "first of June" when she was leaving the cafeteria, Respondent'spersonnel director, Carcie Stricklen, "told me that she wanted to find out where theunion meetings was and the name of all the girls who attended those meetings"; andAguilar replied, "I haven't attended those meetings lately, but there were quite a fewgirls that attended those meetings, and I think that you know, Miss Stricklen, therewere a few girls that you never would think would attend those meetings, girls shedidn't suspect"; and Stricklen said, "Consuelo [Aguilar], don't let the girls knowthis information."2.About 2 weeks later, while at her place of work, Stricklen "told me if I hadthose names from the girls and the name of the place where the union have thosemeetings and I said, `No,' and she said, `Consuelo, we are in a jam."'Under cross-examination Aguilar exhibited uncertainty of recollection in generaland confusion concerning the facts elicited during her direct testimony.Her de-meanor was such that I cannot credit her testimony.Therefore, because of lack ofproof, I find that Personnel Director Stricklen did not solicit her, in violation of theAct, to supply information concerning the Union's membership and activities. Irecommend that the pertinent allegations of the complaint be dismissed.4B. The discharge of Francisco GomezGomez started to work for Respondent on June 15 as a trainee operator ofmachines in the flat knit department.As a new employee he was in a probationary' Strickien denied ever having had such conversationswith Aguilar.I credit hertestimony. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatus for the first 60 days or 320 hours of his employment, subject to discharge at theelection of Respondent .5He signed a union membership card on June 30. OnJuly 27 when he was about to enter the plant to start work at 6 a.m., J. M. Ayala,president and shop chairman of the Union, told him his department was not workingand "that I was not to go in." The Union had initiated a walkout on that day, partici-pated in by about 120 employees.eGomez had no advance notice of the walkout.The walkout continued from July 27 through 30.Other than not working duringthis period there is no evidence of overt action by Gomez in the concerted activity.Gomez reported back to work on July 31.No representative of Respondent saidanything to him about his failure to work during the walkout.On August 10 Gomez was discharged by his supervisor, Rudy Lopez.Accordingto Gomez, Lopez told him, "He was going to let me go, and I didn't know actuallywhat he meant by that, but he said I had actually participated on a walkout andIwas on a 90-day probationary period and that automatically puts me out of ajob . . . he went on to say the plant had hired an experienced helper that hadcome back from California and was . .. to take my place......Gomez wasthen given his check for wages due.Supervisor Lopez testified that when he told Gomez he was being replacedby an experienced former employee who had returned from California and appliedfor a job, Gomez asked "was I letting him go because of the walkout they had twoor three weeks before" and Lopez replied, "No, it's not that. I just got throughtelling you that a man that has experience came in and applied for a job."Personnel Director Stricklen corroborated the testimony of Lopez as to the reasonfor the discharge of Gomez.There is no dispute that the experienced man was hired and did replace traineeGomez.? It is also undisputed that Respondent has the only knitting plant in theSan Antonio area and at the time it replaced Gomez with an experienced manRespondent was in its busy season and was behind in its production schedule.It is unlikely that out of about 120 employees who participated in the Julywalkout Respondent would single out one trainee for discharge 2 weeks after thewalkout.T credit the testimony of Lopez and Stricklen as to the reason for Gomez'discharge.5A probationary employee is vested with the protections of the ActHe cannot bedeniedhis statutory rights and privileges.He cannot be discharged for exercising them60n July 24 Respondent distributed a notice to its employees which,inter alia,statedthat Respondent, beginning July 31, was raising the wages of hourly paid employees10 cents per hour.Upon receipt of this notice nine employees of the knitting department,who were paid on a piecework basis, wrote on the copy of the notice each received thatthey too wanted the raise ; and, then, each deposited his copy of the notice in the sug-gestionboxRudy Villegas, whose case is discussed,infra,was one of the nine.On July 26 Plant Manager Simon invited the nine employees into his office to discusstheir grievance.They told Simon they thought it was unfair to grant an increase to thehourly workers and not give a like increase to the pieceworkersSimon said he wouldlook into the matter and indicated he was considering giving some increase of pieceworkrates.Prior to the July 26 meeting with Simon the nine employees had asked Union PresidentAyala to come to the meeting with them. Ayala was not permitted to enter Simon's officebecause he had not been invited and Simon had left instructions that he did not want tobe disturbed while he was meeting with the nine employees. This Incensed Ayala.Immediately following the July 26 meeting the nine employees met with Ayala and itwas decided to call a meeting of all employees of all shifts for the following day, July 27,at 10 a m. As a result of this scheduled meeting some employees did not report forwork on July 27; others left their jobs at 9 a.m. About 120 employees attended themeeting.The predominant reason for the walkout was the Union's objection to Respondent talk-ing to individual or groups of employees concerning wages, hours, and working condi-tionsThe Union felt that this was being done to undermine itAlso, the Union wasaggrieved by what it considered to be discriminatory privileges of smoking and drinkingcoffee on the job permitted in what it called nonunion departmentsThe testimony of Union President Ayala makes clear that the Union was intent uponinsisting that it be recognized as collective-bargaining representative notwithstanding theinjunctions against demanding or being recognized as such representative.'iThe man hired to replace Gomez had about 3 years' experience in two of Respondent'sdepartments, one being the operation for which Gomez was being trained BERNHARD ALTMANN INTERNATIONAL CORPORATION233I find no preponderance of testimony that Gomez was discharged in violationof the Act. I recommend dismissal.8C. The discharge of Rudy VillegasVillegas started to work for Respondent in July 1956.He was a topper in the full-fashion department.From 1957 he was one of sixunioncommitteemen.He hadparticipatedin thehandling of grievances.9The full-fashion department has three shifts: 6 a.m. to 2 p.m.; 2 to 10 p.m.; 10p.m. to 6 a.m. The normalcomplementis three toppers and nine knitters on eachshift.The topping operation immediately precedesand isindispensable to theknitting.Consequently whether the knitters work or are laid off is dependentupon the quantity of work produced by the toppers; and production of finishedsweaters is correlative.Prior to the establishment of contractual relationship between the Union andRespondent in 1957, Saturday and Sunday work was mandatory when ordered bymanagement.During the existence of the collective-bargaining contracts, whichwere terminated in June 1961, Saturday and Sunday work by employees wasvoluntary.Respondent's busy season is during June, July, and August.During thisseason in1961, after the Supreme Court opinion was handed down, Respondent sought tohave the employees work on Saturday and Sunday.At the time Respondent wasabout 18,000 sweaters behind its production schedule.The Union at first influenced the employees not to work on Saturday and Sunday.It objected because Respondent was approaching individuals to work on the week-ends.The Union was of the opinion that this was done to undermine it. In thelatter part of July after numerousmeetingsbetween Union President Ayala andrepresentatives of management it was agreed that the Union would have no objectionto the employees working weekends starting July 29.10However, the employeesdid not work on that weekend because of the July 27 through 30 walkout.On Saturday, August 5, at 9 p.m., Villegas telephoned Conrad Martinez, the 2 to10 p.m. shift foreman, and told him he wasnot goingto work on the followingshift (10 p.m. to 6 a.m.) because of bleeding hemorrhoids.Martinez asked himto come in because two other toppers had not showed up that day.tlVillegas saidhe would call back.About 9:30 p.m. Villegas again telephoned Martinez whoreferred the call to Mariano Zuniga, the shift foreman.Villegas testified that hetold Zuniga that, "I wasn'tgoingto go to work and I told him why, and be saidhe couldn't get nobody else to replace me and he would like for me to come in,and I told him I would probably come in about an hour or two later if I feel anybetter .."Zuniga testified that he told Villegas that if he did not come to workthe knitters would have to be sent home; and, that Villegas replied, "Well, I willbe there in a few minutes."Villegas stated that he called a third time about 10or 10.30 p.m. and told Zuniga be was not coming to work. Zuniga denied receivingthe third call.Upon my observation of the demeanor of bothwitnessesI creditZuniga's testimony bothas towhat Villegas said during the 9:30 p.m. conversationand that Villegas did not telephone again to say he would not report for work.12As a result of Villegas' failure to report for work Zuniga laid offthe nineknitterson the shift at 2 a.m. because of lack of work.There is confusion in the evidence as to whether Villegas was scheduled to workthe night of August 5.Villegas first testified he was not.He said he called inthat evening only to find out if there was work for him. Later he testified he heardfrom the knitters that they weregoingto work and "that was my reason forcallingin."Inasmuch as Villegas testified that he was not feeling well on August 5, it isincredible that he would have made the telephone calls on August 5 concerning8In his brief the General Counsel argues that Respondent should haverehiredGomezwhen a vacancy later occurred.The complaint contains no allegation that Respondentfailed and refused tohireGomez in violation of the Act8There was testimony that Villegas participated in a strike in 1957.This I find to betoo remote to have any probative value11 The Union was suspicious that Respondent wanted the employees to work weekendsto accumulate a stockpile as an asset in the event of a strike. The Union asked for andgot assurances that such was not the objective11Both had valid reasonsDuring the hearing there was no attempt to equate theirabsence with the Villegas case.12 PlantManager Kovalski testified that when he questioned Villegas concerning hisfailure to report for work on August 5, Villegas said he had not called the third time totellZuniga that he was not going to come to work. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDhisworkingifhe didnot know he was scheduledto work.Villegas by his ownadmissiondid not stayat home thenight of August 5; but,instead,spent the nightengaged in social activities.From my observation of the demeanorof VillegasI conclude that the reason for his failure to report towork on August5 was theattractiveness of the social activities and not the discomforts of bleeding hemorrhoids.Villegas, starting in January 1961,had an unfavorablehistory ofrepetitive tardi-ness and absenteeism.13He was given numerous warning notices.On June 22 hewas givena 1-daydisciplinary layoff and warned that "any repetition of theseoffenses during the next three months will warrant permanent dismissal."Hewas, therefore,in effect,in a probationary status when he failed toreport for workon August 5.On Mondaymorning,August 7, ShiftForeman Zunigareportedto SupervisorAndrew Gonzalesthat Villegas had failed to reportfor work on August 5, and as aresult he had to send the knitters home.14Gonzales telephoned Production ManagerThomas Kovalski whowas temporarilyin North Carolinaon business,told him ofVillegas' failure to report to work, andrecommendedthat in view of Villegas' pasthistory ofabsenteeism,tardiness,and indifference to warning notices thathe be discharged.Kovalski told Gonzales that he would be back the following day andwanted to give Villegas the opportunityto explain;he cautioned Gonzales not totake any precipitous action.On August8 Kovalski met with Villegas.After discussing Villegas' failure to workon August5, Kovalski told Villegas that he couldno longer tolerate his indifference towarnings relative to his absenteeism and tardiness.Kovalski told Villegas that hewas recommending to Plant Manager Simon thatVillegas bedischarged.A littleafter 2 p.m. Union President Ayala met Villegas whoinformedhim, "I have justbeen fired..Because I didn'twork last Saturday."Ayala who was on the wayto the office of Supervisor Gonzales invitedVillegas tocome along.Gonzales con-firmedthat Villegaswas discharged subject to confirmation by Plant Manager Simon.The first inclination of Ayalawas to call a walkout.However, whenhe was as-sured thatPlant Manager Simon would see him andVillegas at8 a m. the followingday, he, afterdiscussionwith othermembers ofthe Union, decided to withhold anyconcerted action pending the outcome of the meeting.The followingmorning, August9,Ayala,at 8 a.m.,told Production ManagerKovalski that Villegas was in the personnel office andthey were ready tomeet withPlantManager Simon.Ayala was toldthat Simon,at the time,was busy with asalesman and Kovalskiwould lethim know when Simon was availableAt 8:45 a m ,Villegas walked out to Ayala'smachine and told himthat Kovalski had said thatSimon wasreadyto meet with them.Then when they wentto Simon's office, Simonsaid,"Jesse[Ayala],I don't want to meet withonly the twoof you. I want to talkto all of the department,to all of the shift."Ayala pressedfor an immediate discus-sionof Villegas'discharge.Simon proceeded to attempt to talk to the employeeson the shift.Ayalapersuaded most of the employees not to listen and to walk outbecause, as he told them,Simonhad brokenhis promise to talk with him andVillegas at 8 a.m.Forthwith the employees that walked out, about 25, went to theLabor Templefor a meeting.At the meetingitwas decided that a committee, withAyala as spokesman,should goback tothe plant andtalk toPlant Manager Simonabout Villegas,discharge.About 9-:45, or 10a.m. the committee met with Simon whosaid:... On this record that Villegas has [on absenteeism and tardiness]I don'tsee how anybody can back a fellow like that with a record like this.TheCompany will not tolerate anybody that has a record like this, and therefore Idon't think that any one of the workers will support anybody like this.Iwant you to know the machines are there.If you want to come back towork, 0 K., and if you don't it's stillO.K.I'm going to give you boys until 12:00 o'clock. If you don'tcome back towork by 12:00 o'clock I will consider that you have quit and therefore you willbe fired.zs The exhibits introduced concerning the occasions of Villegas'tardiness and absentee-Ism raise some nuestions as to their complete accuracyHowever,the exhibits whenweighed along with the testimony as a whole leave no doubt of excessive tardiness andabsenteeism and indifference on the part of Vlllegas.14 Zuniga also reported four knitters who refused to stop work when he ordered themto do soThese four were given discharge notices which were later,upon intercession ofthe Union,withdrawn. BERNHARD ALTMANN INTERNATIONAL CORPORATION235The employees pleaded for more time because they would have to have anothermeeting to make a decision. Simon testified, without contradiction, that Ayala saidat the meeting:We think you are completely justified in firing this man [Villegas].We com-pletely understand the reasons.This man probably needs firing or should havebeen fired.... We would like for you to give this man another chance.It is also uncontradicted that at the time of the walkout on August 9, Jamie Juarez,a union committeeman,said to Production Manager Kovalski:Look, I am going out with the boys . . . but all my shift is upset over walkingout for this man . . . this man we can't back him up, I don't see how we couldI don't know how you have kept him so long . . . I'm going to convincethe mento come back at 10:00 o'clock.The walkout was ended with the start of the 2 p.m. shift. The record containsno evidence that any of the employees were reprimanded or disciplined for participat-ing in the walkout.On August 11, Union President Ayala told Villegas that Production ManagerKovalski had told him that there was a good chance that Villegas would get his jobback if he and his wife would see Simon. Later in the afternoon, by arrangement,Villegas and his wife, Kovalski, and Simon met in the latter's office.15Villegas'record was discussed.He signed some papers in the personnel office. Simon toldhim to call Kovalski the following day.On August 12 Villegas and his wife met in the personnel office with ProductionManager Kovalski and two shift foremen.Kovalski informed Villegas that Simonhad left the decision to him as to whether to rehire Villegas and he had decidedhe would if Villegas applied as a new employee and signed a statement.Villegas re-fused to sign the statement which read:AUGUST 12, 1961.I,Rudy Villegas, agree that I was dis-missed for good and sufficient reasons.I have taken notice that my request for re-employment has been refused.Ido, however, wish to make a new application for employment, which Iunderstand may or may not be favorably considered.If employed, I understand and agree that the first violation of any rules willconstitute sufficient reason for immediate dis-missal.I am making this statementvoluntarily.Signed:RudyVillegas.16Villegas left the plant and went to the Union's office and discussed the situationwith a business representative of the Union who placed a telephone call to theUnion's attorney in Dallas, Texas.Villegas discussed the statement with the attorney.The attorney advised him to sign it.Then Villegas and his wife returned to thepersonnel office where Villegas executed the statement and an application foremployment.Villegas returned to work sometime during the first week of September and hascontinued to be employed by Respondent since then.Representatives of Respondent who testified at the hearing were unanimous inevaluating Villegas as a skilled worker whose abilities they wished to employ.Theonly complaint was his excessive tardiness,absenteeism,and indifference to warningswhich adversely affected Respondent's production schedules and the work availablefor the knitters which created personnel problems.This Respondent could not"tolerate."ConclusionsI recommend that the allegations of the complaint that Villegas was dischargedand rehired in violation of Section 8(a)(3) and (1) of the Act be dismissed forthe following reasons:1.The uncontradicted testimony that Union President Ayala and Union Com-mitteeman Juarez admitted that Respondent had cause for discharging Villegas be-cause of his record of tardiness and absenteeism.15 Respondent had heard that Villegas was having some domestic problems. It felt thatthismight be the cause of his tardiness and absenteeismIt was for this reason thatVillegas was asked to bring his wife16The statement had been drafted by Plant Manager Simon 236DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Villegas' "voluntarily,"after receivingadviceof counsel,signing the statementthat he "was dismissedfor goodand sufficient reasons" andthat he wished "to make anew application for employment,which I understandmay or maynot befavorablyconsidered."3.No preponderanceof the testimony that Villegaswas discriminated against in.violationof the Act.D. Alleged threat of loss of employmentThe complaint alleges that on or about August 9 Plant Manager Simon "threatenedstriking employees . . . with loss of employment if they did not abandon their en-gagement in strike activities."There is no evidence in the record to support thisallegation. I recommend its dismissal.17E. Allegation that Production Manager Kovalski fired employeeswho engaged in strike activities on August 9The complaintalleges:On or about August 9, 1961, Production Manager Tom Kowalski [sic] advised'employees . . . that those employees . . . who had engaged in strike activitieson or about August 9, 1961, were terminated from their employment . . . andthat those of the striking employees who were to be rehired, if any, would bethose "who would not make trouble."As set forth, above, Union President Ayala, on August 9, influenced employeesto walk out because Plant Manager Simon had not met with Ayala and Villegasat 8 o'clock that morning.After this walkout it is undisputed that Production Man-ager Kovalski talked to the employees who remained in the plant in the loopingdepartment.The only evidence adduced by the General Counsel is the testimony of Frances dela Torre, a cotton culler in the looping department, who did not join in the walkout.She testified as follows:Q. Tell us what Mr. Kovalski told the employees.A.Well, he walked in the department and he said, "I would like for every-body to get close to me. I am not very much on speeches and I am not goingto make a speech. I am just going to tell you what's going on," and then hesaid, "This concerns about Rudy Villegas and Gonzales who walked out andthose people are fired. If we hire any of those people it will be people that willnot make trouble for us or start trouble for us. I hired Rudy Villegas.""When Mr. Simon heard about this," he said "Mr. Simon was going to givehim a day's layoff.""You seen a couple of weeks ago there were here two mens from anotherplant that have promised Mr. Simon enough sweaters for all of those peoplethat are working right now.We are behind on 18,000 sweaters because ofRudy Villegas.He is a topper and gives work for three or four knitters inthe Knitting Department."Then he said that was the reason that a lot of people had been laid off, buthe promised enough work for the rest of the people that were in there.I find that this testimony which for the most part is incoherent, even if consideredin the most favorable light does not support the allegation of the complaint.Production Manager Kovalski's testimony as to what he said on this occasion,which I credit, is:Q. Please detail for us what you said to the looping department on thatoccasion?A.Well, when I went over there I called the girls together and I said, "Ithink it's only fair that you all should know what is going on.At the presenttime there is a walkout in the knitting department," and I told them I wasgoing to give them all of the facts as clearly and as truthfully as I could, and Iwould be glad to answer all of the questions they might have.14What Plant Manager Simon said is set forth,supra.Since the walkout was notpredicated upon an unfair labor practice, Respondent had the legal right to replace theemployees who participated in it subject to certain qualifications not pertinent;especially,since all the employees returned to work beginning with the 2 p in.shift. BERNHARD ALTMANN INTERNATIONAL CORPORATION237Iwent into the details of why they were walking out, because they wereprotesting Rudy Villegas' dismissal, and I told them how often Rudy was absentand how many times I had to talk to him, and that even Jesse Ayala had talkedto him, too, about this absenteeism to help us to control them, and I told themthat Mr. Simon had been gone for the last two days, that he had gone to NorthCarolina to make arrangements for knitting to be done outside because wehad lost such a large amount of production which we were committed to ourcustomers for and which we couldn't possibly have made up with overtime.Ibelieve it was over 15,000 pieces, and I told them that we had madearrangements to get this amount of knitting done outside, and if there wereany other walkouts we would make arrangements to get what amount wewould lose knitted over there, too.In fact the management of this other factory who was going to do thisknitting had agreed to turn over all of the machinery available that we needed.The girls asked me if that meant the looping department employees would beout of work.I told them, "No, old work that was contracted for was to be finished,however, if we have any further walkouts, depending on the amount of peoplethat are staying on their jobs,that amount of work would come in unfinishedso that all would have work regardless if'the knitting department worked or not."Q. All right.Did you say that the strikers were fired?A. No. No, I didn't say they were fired, absolutely not. I told them that-they are risking their jobs by all of these walkouts because, I said, "Mr. Simonis getting very annoyed with them just walking out whenever they wanted to,and that is why he had made this contract to get goods knitted on the outside."I told them that we could hire new knitters,but I didn't say we would firethe old ones.Q.What would be the effect of having this other factory doing your knittingon work for the knitters in the plant or the availability of work?A. It wouldn't cut down the work for the knitters in the plant.Itwould justmake up the lost knitting we had.Q. If you contracted out all of your knitting state whether or not yourknitters would be out of a job.A. Yes,they would be out of a job.The allegation fails for lack of proof by a preponderance of the testimony. Irrecommend its dismissal.F.Motion by the General Counsel to adduce evidence that Lydia M. Williamsisnot a supervisorLydia M.Williams is a floorlady in the looping department who works on the 2 to10 p.m. shift.The supervisor is Olivia Villa who works days and leaves the plantat 5 p.m.Williams has no supervisor after 5 p.m. She has sole charge of 16 em-ployees to whom she assigns work.She can recommend their discharge.I foundat the hearing and now reaffirm that Williams is a supervisor within the meaningof Section 2(11) of the Act.Williams, notwithstanding her admitted supervisory status, participated in theJuly 27 walkout.Concerning her action in this regard,ProductionManagerKovalski, she testified, "asked me if I had a boss and I told him I did not have a'boss.Then he asked me as long as I was in charge of that department who was incharge of that department at nights,and I said that I was the one, and he said thatas long as I was in charge at night if I were to walk out he would discharge me."The General Counsel has requested in his brief that the record be reopened toadduce proof that Williams is not a supervisor and even if she is the conversation'between her and Production Manager Kovalski is material to prove antiunion animuson the part of Respondent.Inasmuch as Williams has testified to her duties therecord is complete as to her status.As to a conversation between supervisors, notmade in the presence of rank-and-file employees,the subject matter of the conversa-tion is immaterial to the issues of this case.The GeneralCounsel's request is denied.RECOMMENDATIONUpon the basisof the foregoing findings of fact and conclusionsof law it isirecommended that the case be dismissed in its entirety.